OPINION — AG — A TEMPORARY JUDGE OF THE COUNTY COURT, ELECTED TO SERVE AS SUCH DURING A TEMPORARY ABSENCE OF THE COUNTY JUDGE FROM THE COUNTY, AS PROVIDED FOR IN 20 O.S.H. 289 AND 20 O.S.H. 290, IS ENTITLED TO RECEIVE THE COMPENSATION FOR HIS SERVICES PROVIDED SECT. 1 HOUSE BILL NO. 645, 24TH LEG; 20 O.S.H. 292, EVEN THOUGH THE COUNTY JUDGE RECEIVES HIS REGULAR SALARY WITH RESPECT TO THE SAME PERIOD OF TIME. CITE: OPINION NO. NOVEMBER 9, 1953 — CAMP OPINION NO. APRIL 6, 1956 — SADLER, 22 O.S.H. 572, 22 O.S.H. 573, 20 O.S.H. 289, 20 O.S.H. 292 (JAMES C. HARKIN)